Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . It is noted that claims 1-19 are pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The "charging branch circuit" recited in at least claim 1, line 10, must be shown or the feature(s) canceled from the claim(s).  This limitation is also recited in at least claims 2 and 15
A “control chip”, recited in claim 9 at line 2 and 11 at line 2, must be shown or the feature(s) canceled from the claims.
It is unclear where the boundary of the “battery equalization system” is in FIGS. 1-3 from at least claim 1. The preamble states a battery equalization system in line 1, however also includes a first power supply branch circuit connected to a charging device and the battery equalization system in lines 12-13. It is unclear whether the battery equalization system is shown in FIG. 1 or whether the battery equalization system is shown in FIGS. 2 and 3.  Appropriate designation of the battery equalization system should be shown. For instance, if FIG. 1 is the battery equalization system, then a reference number should be used to indicate this and a box drawn around the same feature in FIGS. 2 and 3.
No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “A battery equalization system comprising” and “a first power supply branch circuit, connected to the charging device and the battery equalization system” in lines 12-13. However, as recited, the battery equalization system comprises the battery equalization system. This could be interpreted as (1) The charging branch circuit and the charging device are outside of the battery equalization and are functional limitations, or (2) the controller, collection circuit and the equalization circuit comprise a unit and it is this unit that is being referred to. For purposes of examination, the Examiner is interpreting the claim to have a separate unit as in (2). 
A suggested amendment to claim 1 is: 
A battery equalization system, comprising: 
an equalization unit comprising: 
	a collection circuit . . .;
	an equalization circuit . . .; 
	a controller . . .;
a charging branch circuit. . .
a first power supply branch circuit, connected to the charging device and the equalization unit 
If this interpretation is correct, then appropriate amendment to the claims, drawings and specification is needed. If this is not correct then clarification of the claim is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 10, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen EP3160002A1.
Regarding claim 1, Chen teaches an active equalizing charging device (FIGS. 1, 2 and 4) that comprises a voltage detection unit (4) and a temperature detection unit (5) – or collection units – that collect voltage and temperature information of the battery modules (11) of battery unit 1 (¶11-12).
Chen teaches that each of the second battery chargers (33) – or the equalization circuit - are respectively coupled to one of the battery modules (11) enabling the respective battery charger to charge the battery module (¶13).
Chen teaches a control unit (2) – or controller – is shown to be coupled the detection units (4)(5) and equalization unit (FIGS. 1, 3, 4). The voltage detection unit (4) detects the voltage of each of the battery modules (11) and the control unit (2) controls the charging unit (3) based on the voltage information detected by the voltage detection unit (4) (¶12). Each battery module is charged according to the detected voltage (¶16-19).

	Chen teaches that a lead that connects the external power source (9) to an equalization circuit illustrated below in annotated FIG. 1 of Chen. This is interpreted to be the first power supply branch circuit since it connects the external power source (9) to the determined battery equalization system and subsequently provides power to the equalization system.

    PNG
    media_image1.png
    479
    930
    media_image1.png
    Greyscale

	Chen further teaches that the control unit (2) controls the charging unit (3) (¶16). When a saturation voltage value – or full charge – of one of the battery modules (11) is reached, charging between the storage battery unit (1) and the first battery charger (31) – or charging branch circuit – is cut off. The charging unit (3) only charges the battery modules (11) below the saturation value through switches (34) (¶19).
	Regarding claim 4, Chen discloses a branch where one end is connected to controller (2) and the other end is connected to voltage detection unit (4) and, through the voltage detection unit 
	Regarding claim 5, Chen discloses that control unit (2) controls second switches (34) which is arranged between the equalization circuit illustrated above in the annotated FIG. 1 of Chen and the controller (2) (FIG. 1, 3, and 4; ¶13).
	Regarding claim 10, Chen discloses one channel leading from the controller (2) to the voltage detection unit (4), which is in turn connected to the equalization circuit. The lead from the temperature detection unit (4) and the equalization circuit each correspond to the same battery module (11) (Chen; FIG. 1, 3 and 4).
	It is noted that “the collection circuit and the equalization circuit multiplex the channel in a time division manner” is not well defined in the applicant’s specification, being most closely discussed in ¶104. This claim language is interpreted to mean that the collection and equalization occur at different times.
	Chen discloses first detecting battery information (FIG. 2; ¶16) before charging – such as pre-equalization charging, collective charging and post-equalization charging (FIG. 2; ¶17-19). Thus, Chen discloses that collection and equalization occur at separate instances. 
	Regarding claim 14, Chen teaches that it is known to use a secondary battery that can be repeatedly charged and discharged in various types of mobile equipment, including automobiles (¶2).
	Regarding claim 15, Chen teaches that it is known to use a secondary battery that can be repeatedly charged and discharged in various types of mobile equipment, including automobiles (¶2).

Chen teaches that the first switch (32) is cut off when a full state of one cell in the battery pack reaches saturation. The second switches (34) coupled to the battery modules below saturation voltage value are activated to form a closed circuit (¶19).
Controller (2) controls the second switches (34) to charge the battery modules (11) with voltage below the saturation voltage value, thus performing an equalization process (¶13 and ¶19).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen EP3160002A1 in view of Zheng CN203504265U.
Regarding claim 2,	Chen teaches the charging branch circuit and the first power supply branch circuit being connected to a charger, but is silent as to the charger device having a high voltage direct current output terminal and a low-voltage direct current output terminal.
Zheng discloses a charger machine (10) having a high-voltage output (12) and a low voltage output end (11) (Abstract). 
It would be obvious to one of ordinary skill in the art at the time of invention to substitute a dual voltage charger with the charger of Chen and connect the charging branch circuit of Chen .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen EP3160002A1 in view of Zheng CN203504265U and Ohnuki US20120306266.
Regarding claim 3, Chen discloses the first power branch circuit being from the power source (9) and the equalization system which includes the equalization circuit, controller (2) and voltage detection unit (4).
Chen is silent as to a first switch disposed on the first power branch circuit and one side being connected to the controller and the charging device having a low-voltage direct current output terminal.
Ohnuki discloses a first switch (SW1) arranged between a control circuit (13) and the solar cell unit (11) where the control circuit (13) controls first switch (SW1) (Ohnuki; Fig. 2; ¶39).
It would have been obvious to a person of ordinary skill in the art to rearrange the  controller within the equalization system of Ohnuki in order adequately level the  voltages of the single cells even when the load is switched off for a long period of time (Ohnuki; ¶22).
Ohnuki is silent as to the charging device having a low-voltage direct current output terminal.
Zheng teaches the charging device having a low voltage output end (11) (Abstract).
It would be obvious to one of ordinary skill in the art at the time of invention to substitute a dual voltage charger with the charger of Chen and connect the charging branch circuit of Chen to the high-voltage output (12) of Zheng and connect the first power supply branch of Chen to the .
	
	Claims 6, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen EP3160002A1 in view of Tikhonov US 7489106 B1.
	Regarding claim 6,	Chen discloses that control unit (2) controls second switches (34) which are arranged between the equalization circuit and the controller (2) (FIG. 1, 3, and 4; ¶13).
	Chen further teaches that once the voltage of the battery module (11) is equal to the saturation voltage value, each of the second switches (34) is cut off – thereby going from a connected state to a disconnected state (¶19). The second switches (34) are controlled by control unit (2). Because switches (34) are disconnected, the battery unit (1) is shown to power the voltage detection unit (4) (FIG. 4).
	Chen is silent as to the battery pack suppling power to the equalization circuit.
	Tikhonov teaches a DC/DC converter (10) which is enabled/disabled to correct the SOC for individual cells in the charging/discharging modes – equalization circuit (Tikhonov; column 6, lines 12-17) and a microcontroller (16) which is relays data to the central processing unit (20) – collection circuit (Tikhonov; column 4, lines 50-61). As illustrated in FIG. 1 of Tikhonov, the processing unit is connected to the DC/DC converter (10) and the microcontroller (16) – or the DC cell unit (2) – together through data communication bus (22) – or the second power supply branch circuit.
	Combining the arrangement of the collection circuit and the equalization circuit of Tikhonov, to Chen in order to provide an arrangement that conserves power. Thus, if the switch 
It would be obvious to one of ordinary skill in the art at the time of invention to provide such an arrangement of Tikhonov with the positioning of the switch of Chen in order to conserve power and avoid unnecessary usage.
Regarding claim 16, Chen discloses a branch where one end is connected to controller (2) and the other end is connected to voltage detection unit (4) and the determined equalization circuit – battery chargers (33). The branch is interpreted as being the second power supply branch circuit.
	Chen discloses that control unit (2) controls second switches (34) which is arranged between the battery chargers (33) and the controller (2) (FIG. 1, 3, and 4; ¶13).
	Chen further teaches that once the voltage of the battery module (11) is equal to the saturation voltage value, each of the second switches (34) is cut off – thereby going from a connected state to a disconnected state (¶19). The second switches (34) are controlled by control unit (2). Because switches (34) are disconnected, the battery unit (1) is shown to power the equalization circuit and the voltage detection unit (4) (FIG. 4).
Chen is silent as to the battery pack suppling power to the equalization circuit.
	Tikhonov teaches a DC/DC converter (10) which is enabled/disabled to correct the SOC for individual cells in the charging/discharging modes – equalization circuit (Tikhonov; column 6, lines 12-17) and a microcontroller (16) which is relays data to the central processing unit (20) – collection circuit (Tikhonov; column 4, lines 50-61). As illustrated in FIG. 1 of Tikhonov, the processing unit is connected to the DC/DC converter (10) and the microcontroller (16) – or the DC cell unit (2) – together through data communication bus (22) – or the second power supply branch circuit.

It would be obvious to one of ordinary skill in the art at the time of invention to provide such an arrangement of Tikhonov with the positioning of the switch of Chen in order to conserve power and avoid unnecessary usage.
Regarding claim 19, Chen discloses a controller that controls the charging unit (3) based on the detected voltage and temperature information.
	Chen is silent as to a processor performing the program instructions that implements the method of claim 15.
	It is well known in the art to provide a processor and a memory for executing instructions in a controller. 
Tikhonov discloses a central processing unit (20) that has a processor and a memory (Tikhonov; column 5, line14). 
It would be obvious to one of ordinary skill in the art at the time of invention to provide the controller of Chen with the processor and the memory of Tikhonov in order to execute and store instructions so that balancing can occur when certain conditions are met (Tikhonov; column 5, lines 14-18).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen EP3160002A1 in view of Yano (US20110074354A1).
Regarding claim 8, Chen is silent as to the controller being respectively connected through two channels to the collection circuit and the equalization circuit that correspond to a same cell.
	Yano teaches a cell control circuit (24) that has separate connections to cell voltage detection circuit (25) and equalization circuit (20) (Yano; FIG. 2).
	It would be obvious to one of ordinary skill to modify the connections of the collection circuit and the equalization circuit of Chen with the separate connections of Yano in order to individually compare the voltages from each of the battery cells (11) and provide an equalization signal. Thus, a proper operating voltage can be supplied to the equalizing unit (20) thereby preventing overcharging (Yano; ¶37).

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen EP3160002A1 in view of Yano US20110074354A1 and Miyazaki et al. US20030044689A1.	
Regarding claim 9, Chen is silent as to the controller comprising a control chip, and the control chip being respectively connected through two pins to the collection circuit and the equalization circuit that correspond to the same cell, the two pins are in on-to-one correspondence with the two channels, one of the two pins is connected to the equalization circuit through one of the two channels, and the other of the two pins is connected to the collection circuit through the other of the two channels.
	A controller comprising a control chip, e.g., a semiconductor chip/integrated circuit is well known in the art at the time of invention.  As one such example, Miyanzaki discloses an integrated circuit (IC-1) having at least two channels (Miyanzaki; FIG. 2). As illustrated, integrated circuits include a plurality of pins/terminals/channels (i.e., T1-T9; In-1 to In-3). 
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen EP3160002A1 in view of Miyazaki et al. US20030044689A1.
Regarding claim 11, Chen is silent as to a control chip, the control chip being connected through one pin to the collection circuit and the equalization circuit that correspond to the same cell, and the pin is connected to the equalization circuit and the collection circuit through the channel.
A controller comprising a control chip, e.g., a semiconductor chip/integrated circuit is well known in the art at the time of invention.  As one such example, Miyanzaki discloses an integrated circuit (IC-1) having at least two channels (Miyanzaki; FIG. 2). As illustrated, integrated circuits include a plurality of pins/terminals/channels (i.e., T1-T9; In-1 to In-3). 
It would be obvious to one of ordinary skill in the art at the time of the invention to include the integrated circuit of Miyanzaki to the control circuit of Chen since a skilled artisan would have to choose a specific controller in order to practice the disclosed circuitry of Chen and a semiconductor/integrated circuit would be obvious to try.
	
Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen EP3160002A1 in view of Blakemore et al. US20130030618A1.
claim 12, Chen teaches that the controller is configured to determine that a battery module (11) in the storage battery unit (1) is in need of equalization (Chen; ¶16). 
	Although Chen teaches performing the equalization process (Chen; ¶18-19), Chen is silent regarding obtaining a target equalization duration of the cell that needs enabling of the equalization, and control, according to the target equalization duration. 
	Blakemore discloses that a controller, for each of the cells, determines a value of an electric parameter of a cell, determines a cell discharge time to reduce the determination value of the electrical parameter to a target value and cause the cell to discharge for the determined duration of time to balance the battery (Blakemore; ¶2; claim 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the target equalization duration of Blakemore in order to prevent over discharge of the cell (Blakemore; ¶1).
	Regarding claim 13, Chen discloses that the control unit 2 controls the charging unit (3) based on the voltage and temperature information detected (Chen; ¶16). This includes the equalization of each of the battery modules (11) (Chen; ¶18-19).
	Chen is silent as to controlling the equalization process according to the target equalization duration and an equalization duty cycle, the equalization duty cycle is a ratio of an equalization period of the cell that needs enabling of equalization to a unit cycle, and the unit cycle comprises the equalization period and a collection period.
	Blakemore discloses discharging the cell for the determined time (Blakemore; ¶2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the target equalization duration of Blakemore in order to prevent over discharge of the cell (Blakemore; ¶1).

	A duty cycle is well known in the art to be a ratio of a pulse width to a total period (see, by way of example: https://www.thomsonlinear.com/en/support/tips/how-does-duty-cycle-affect-my-actuator). Thus, because there is an equalization period, it follows that there is a duty cycle and the equalization circuit would perform equalization according to both the target equalization duration and an equalization duty cycle.
Regarding claim 18, Chen discloses one channel leading from the controller (2) to the voltage detection unit (4), which is in turn connected to the equalization circuit. The lead from the temperature detection unit (4) and the equalization circuit each correspond to the same battery module (11) (Chen; FIG. 1, 3 and 4).
	It is noted that “the collection circuit and the equalization circuit multiplex the channel in a time division manner” is not well defined in the applicant’s specification, being most closely discussed in ¶104. This claim language is interpreted to mean that the collection and equalization occur at different times.
	Chen discloses first detecting battery information (FIG. 2; ¶16) before charging – such as pre-equalization charging, collective charging and post-equalization charging (FIG. 2; ¶17-19). Thus, Chen discloses that collection and equalization occur at separate instances.
Chen discloses that the control unit 2 controls the charging unit (3) based on the voltage and temperature information detected (Chen; ¶16). This includes the equalization of each of the battery modules (11) (Chen; ¶18-19).

	Chen is silent as to obtaining a target equalization duration of the cell that needs enabling of the equalization, and control, according to the target equalization duration and controlling the equalization process according to the target equalization duration and an equalization duty cycle, the equalization duty cycle is a ratio of an equalization period of the cell that needs enabling of equalization to a unit cycle, and the unit cycle comprises the equalization period and a collection period. 
Blakemore discloses that a controller, for each of the cells, determines a value of an electric parameter of a cell, determines a cell discharge time to reduce the determination value of the electrical parameter to a target value and cause the cell to discharge for the determined duration of time to balance the battery (Blakemore; ¶2; claim 1).
Blakemore further discloses controlling the discharging of the cell for the determined time (Blakemore; ¶2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the target equalization duration of Blakemore in order to prevent over discharge of the cell (Blakemore; ¶1).
	Blakemore is silent as to the equalization duty cycle, the equalization duty cycle being a ratio of an equalization period of the cell that needs enabling of equalization to a unit cycle, and the unit cycle comprises the equalization period and a collection period.
	A duty cycle is well known in the art to be a ratio of a pulse width to a total period (see, by way of example: https://www.thomsonlinear.com/en/support/tips/how-does-duty-cycle-affect-my-actuator). Thus, because there is an equalization period, it follows that there is a duty cycle .
Allowable Subject Matter
Claims 7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record is silent as to "when the controller exits the sleep mode, the controller controls the second switch to get connected to obtain a remaining duration of the equalization processing still to be performed by the equalization circuit on the cell that needs enabling of the equalization” in combination with the intervening limitations.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung US20130069594A1: teaches charging each cell to full capacity, however, does so without a balancing process.
Mei US20160190829: This reference teaches the arrangement of having a collection module and an equalization module but does not include a separate controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        e e